United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         October 15, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-40251
                           Summary Calendar



DAVID GREGORY SURASKY,

                                      Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-126
                       --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Gregory Surasky, federal inmate # 52646-080, appeals

the denial of his petition for habeas relief filed pursuant to 28

U.S.C. § 2241.    Surasky argues that the district court erred when

it determined that he was not entitled to presentence credit

toward his federal sentence for time he spent in official

detention before the commencement of the sentence for which he is

currently incarcerated.    Under the provisions of 18 U.S.C.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40251
                                 -2-

§ 3585(b), the Bureau of Prisons (BOP) was not required to give

Surasky the credit he sought because he had already received the

credit against his state sentence.   See United States v. Wilson,

503 U.S. 329. 334 (1992).

     Surasky’s argument that the most recent decision of the BOP

denying him credit toward his federal sentence is barred by the

equitable principles of res judicata and collateral estoppel

because the issue was decided in the first administrative hearing

on his request for credit fails because Surasky presents no final

judgment from that hearing.   See Vasquez v. Bridgestone/Firestone,

Inc., 325 F.3d 665, 675 (5th Cir. 2003).   The judgment of the

district court denying Surasky relief under 28 U.S.C. § 2241 is

AFFIRMED.

     Surasky’s motion to expedite the instant appeal is DENIED.